EXHIBIT 10.174

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned, INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation, (“Assignor”) hereby assigns to INLAND AMERICAN REAL ESTATE
TRUST, INC., a Maryland corporation, (“Assignee”) all of Assignor’s right, title
and interest as a party to that certain Purchase and Sale Agreement [Portfolio
#2] (the “Purchase Agreement”) by and between INLAND REAL ESTATE ACQUISITIONS,
INC., (“Buyer”), and SUNTRUST BANK, a Georgia banking corporation, (“Seller”),
dated October 17,  2007, as amended, with respect to the purchase and sale of
those certain parcel(s) of land more fully defined on Exhibit A, attached hereto
(the “Property”).

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Properties.  The
Assignor acknowledges and agrees that notwithstanding the foregoing the Assignor
is not released from any of its obligations under the Purchase Agreement.

 

This Assignment is effective as of the 17th day of March, 2008.

 

ASSIGNOR:

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

 

an Illinois corporation

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

     G. Joseph Cosenza

 

Its:

     President

 

ASSIGNEE:

 

INLAND AMERICAN REAL ESTATE TRUST,
INC., a Maryland corporation

 

 

 

 

 

By:

/s/ Marcia L. Grant

 

 

Marcia L. Grant

 

Its:

Assistant Secretary

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Pool

 

Prop. ID

 

Property Name

 

Address

 

City

 

State

 

Zip

 

County

 

Bldg
SF

5

 

FL00242

 

River Crossing Branch

 

5412 Little Road

 

New Port Richey

 

FL

 

34655-1103

 

Pasco

 

4,400

5

 

FL00270

 

Beverly Hills - Black Diamond

 

3643 North Lecanto Highway

 

Beverly Hills

 

FL

 

34465

 

Citrus

 

4,800

5

 

FL00287

 

San Jose Office

 

6375 St. Augustine Road

 

Jacksonville

 

FL

 

32217

 

Duval

 

3,400

5

 

FL00957

 

Wildwood Branch

 

406 South Main Street

 

Wildwood

 

FL

 

34785

 

Sumter

 

3,522

5

 

FL01016

 

Lake Placid Branch

 

611 Interlake Boulevard

 

Lake Placid

 

FL

 

33852

 

Highlands

 

4,536

5

 

FL01027

 

Haines City Branch

 

99 Highway 17-92 West

 

Haines City

 

FL

 

33844

 

Polk

 

4,413

5

 

FL01055

 

Northgate Branch

 

201 E International Speedway Blvd

 

Deland

 

FL

 

32724

 

Volusia

 

4,200

5

 

FL01084

 

North Miami Beach Office

 

1576 Northeast 163rd Street

 

North Miami Beach

 

FL

 

33162

 

Dade

 

2,600

5

 

FL01304

 

Riverdale-Ft Myers

 

14490 South Palm Beach Blvd

 

Fort Myers

 

FL

 

33905

 

Lee

 

3,307

6

 

FL00155

 

Bartow Branch

 

255 West Main Street

 

Bartow

 

FL

 

33830

 

Polk

 

2,680

6

 

FL01022

 

Bloomingdale Office

 

3511 Bell Shoals Road

 

Valrico

 

FL

 

33594

 

Hillsborough

 

2,845

6

 

FL01085

 

International Mall Office

 

10690 Northwest 12th Street

 

Miami

 

FL

 

33172

 

Dade

 

5,146

6

 

FL01129

 

Punta Gorda Office

 

1225 South Tamiami Trail

 

Punta Gorda

 

FL

 

33950

 

Charlotte

 

5,923

6

 

FL01152

 

Eastwood Branch

 

1999 South Alafaya Trail

 

Orlando

 

FL

 

32828-8732

 

Orange

 

5,330

6

 

FL01335

 

Sun City Center Office

 

1525 Rickenbacker Drive

 

Sun City Center

 

FL

 

33573

 

Hillsborough

 

11,000

 

--------------------------------------------------------------------------------